Opinion op the Court by
Judge Carroll
— Overruling petitions.
In response to the petitions for a rehearing in these seven cases of Golden v. W. R. & Martha Lewis, Ison, Smith, Halcomb, J. J. Lewis and Martha Lewis, the opinions in which may be found in 176. Ky., pages 28 and 133, it is sufficient to say, in answer to the apprehension of counsel, that the rights of the Tennis Coal Co. and the Swift Coal & Timber Company may be prejudiced by what was said in these opinions, that the Tennis Coal Co. was not a party to any of the appeals, and the Swift Coal & Timber Co. was only a party appellee in the cases of Golden v. J. J. & Martha Lewis and Swift Coal & Tim*367ber Co., and Golden v. W. W. and Mary Cornett, and Swift Coal & Timber Co., and Golden v. W. J. Lewis, Martha Lewis and Swift Coal & Timber Co. In the appeals to which these companies were not parties they are of course not bound by anything that was said in the opinions.
The petitions for a rehearing in these several cases are overruled.